This cause is pending before the court as an appeal from the Court of Common Pleas of Franklin County, Supreme Court case No. 96-2819, and as an appeal from the Court of Appeals for Franklin County, Supreme Court case No. 97-52. Upon consideration of appellant’s motion to consolidate case Nos. 96-2819 and 97-52,
IT IS ORDERED by the court that the motion to consolidate be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the parties shall combine one briefing of case Nos. 96-2819 and 97-52 and file one brief for each brief permitted under S.Ct.Prac.R. XIX(5). The parties shall file an original of each brief in case No. 96-2819 and in case No. 97-52 and a total of eighteen copies. The parties shall otherwise comply with the provisions of S.Ct.Prac.R. XIX and any other applicable Rules of Practice.